Supreme Court of Texas
                            ══════════
                             No. 21-1032
                            ══════════

                          JDH Pacific, Inc.,
                              Petitioner,

                                   v.

                Precision-Hayes International, Inc.,
                              Respondent

   ═══════════════════════════════════════
               On Petition for Review from the
     Court of Appeals for the Fourteenth District of Texas
   ═══════════════════════════════════════

      JUSTICE YOUNG, concurring in the denial of the petition for
review.

      PHI sued JDH for breach of contract in state court. JDH removed
the case to federal court and successfully moved to compel arbitration.
Following that win, JDH returned to state court and applied for writs of
garnishment against PHI’s bank, apparently to facilitate its claim for
attorney’s fees in having to compel arbitration. JDH attempted to do
this, it says, through “a new and independent action.” PHI contends
that multiple defects doom JDH’s effort, but the only one at issue here
is a problem of potentially jurisdictional import: that JDH filed its new




                                   1
application under the old case number from PHI’s previously removed
action. As the court of appeals observed, “[i]t is undisputed that the case
has not been remanded to state court.” 2021 WL 2656774, at *1 (Tex.
App.—Houston [14th Dist.] June 29, 2021).
       State courts, of course, cannot act in cases that have been
removed and not remanded. The court of appeals concluded that the
district court’s orders granting JDH’s requested writs of garnishment
were therefore “void for want of jurisdiction.” Id. (internal quotations
omitted). The court of appeals then “dismiss[ed] this appeal for lack of
jurisdiction.” Id. JDH has sought our review of that jurisdictional
determination.
       The court of appeals’ conclusion would be unremarkable but for
the possibility that JDH’s use of the old case number was merely a
docketing error, not an attempt to litigate a case where jurisdiction was
lacking. In other words, under one view of the case, an inadvertent
technical mistake—essentially a typo—caused the lower court to elevate
form   over substance.     For the moment,         I   will   assume that
characterization to be accurate.
       For much of our history, such errors—even far less consequential
errors—could cause the complete demise of a party’s legal position. In
the English common-law system on which much of our Texas legal
tradition rests, the slightest pleading defect could prove fatal. “The
possibilities of technical failure were legion,” Sir John Baker, An
Introduction to English Legal History 110 (5th ed. 2019), and the
nuances of procedure “sheltered the bar inside a shroud of arcana,”
Geoffrey C. Hazard, Jr., et al., Pleading and Procedure 25 (9th ed. 2005).




                                    2
An otherwise meritorious claim might be lost forever simply because of
minor procedural mishaps, which justifies the view that both “[c]are and
courage” were required to master the “science of pleading.” Theodore
F.T. Plucknett, A Concise History of the Common Law 399 (1956).
       This sharp axe could fell even the stoutest oaks of the bar. Sir
Edward Coke—one of the most storied lawyers and judges of the
common-law tradition—learned this lesson early on. In defending a
vicar from a claim brought by a nobleman,1 Coke’s “plea was
immediately thrown out of court as ‘insufficient,’” which seemed
destined to lead to the vicar’s total ruin. Catherine Drinker Bowen, The
Lion and the Throne: The Life and Times of Sir Edward Coke 70 (1956).
But Coke salvaged the vicar’s case (and Coke’s own reputation) by
fighting fire with fire. He continued “brooding over” his opponent’s
opening filing—what we today might call the original petition or
complaint—and “discovered a mistake . . . —only one word, but it
sufficed.” Id.2 “The move proved instantly successful and the case was

       1 The vicar had tried to stop unlicensed Puritan preachers from taking
the pulpit one Sunday. Lord Henry Cromwell (the beheaded Thomas
Cromwell’s grandson), a Puritan who had invited them, insulted the vicar thus:
“Thou art a false varlet and I like not of thee!” The vicar’s response led to the
litigation: “It is no marvel that you like not of me, for you like of those that
maintain sedition against the Queen!” Catherine Drinker Bowen, The Lion
and the Throne: The Life and Times of Sir Edward Coke 70 (1956).
       2 The mistake is almost too arcane to believe. The statute on which
Lord Cromwell had sued, Scandalum Magnatum, first passed in 1378, had
been “translated from Latin into law French, then into English. Cromwell’s
lawyer, instead of referring to the original statute, had been content with a
third-hand English version that rendered the French word messoinges (lies) as
‘messages.’ Translating this back into Latin, Coke’s opponent wrote nuncia
(Latin for messages), ‘whereas,’ Coke told the court triumphantly, ‘it should
have been mendacia [lies]!’” Id. at 70–71.




                                       3
thrown out of court.” Id. at 71. As Coke’s biographer dryly commented,
“[i]n Coke’s day, formality still ruled the courts. There were scores of
formulae and rules, almost like magic passwords, which a lawyer must
know if he wished to keep his case in court . . . .” Id. at 540.
       Reliance on such incantations was never as absolute in colonial
America or Texas. Colonial civil procedure, at least “compared to what
went on in the royal English courts, . . . was loose, boneless, [and]
easygoing.” Lawrence M. Friedman, A History of American Law 24 (4th
ed. 2019). And when the Texas Congress adopted “The Common Law of
England” in 1840, it “expressly stipulated that [this adoption] ‘shall not
be construed to adopt the common law system of pleading.’” Ford W.
Hall, An Account of the Adoption of the Common Law by Texas, 28 Tex.
L. Rev. 801, 808–09 (1950).
       That comparative easing of the technical rules, however, did not
eliminate them. Barely four decades ago, one of the most prominent
former members of this Court described “Texas appellate practice” at
the time as still “mired in the nineteenth century’s in terrorem
philosophy, which has often caused harsh dispositions without regard to
the merits of the cause.” Jack Pope & Steve McConnico, Practicing Law
with the 1981 Texas Rules, 32 Baylor L. Rev. 457, 492 (1980). Justice—
soon to be Chief Justice—Pope celebrated the changes that increasingly
aligned our judicial system’s output more with merit and less with
accident.
       Over the ensuing decades, this Court has eliminated many traps
for the unwary. “[W]e have instructed the courts of appeals to construe
the [rules] reasonably, yet liberally, so that the right to appeal is not lost




                                      4
by imposing requirements not absolutely necessary to effect the purpose
of a rule.” Verburgt v. Dorner, 959 S.W.2d 615, 616–17 (Tex. 1997).
“Texas law greatly favors resolving litigation on the merits rather than
on procedural technicalities.” Mitschke v. Borromeo, 645 S.W.3d 251,
260 (Tex. 2022). And Texas courts are not “constrained by the form or
caption of a pleading.” Surgitek v. Abel, 997 S.W.2d 598, 601 (Tex. 1999).
      In short, the age in which mere docketing errors carry fatal
jurisdictional consequences has come to an end. See, e.g., Mitschke, 645
S.W.3d at 261–63 (concluding that even a misdocketed notice of appeal
did not deprive the courts of jurisdiction). Indeed, more than half a
century ago, when we were far more willing to impose serious
consequences on filing errors, we specifically held that, at least in
certain circumstances, petitions could still “invoke the jurisdiction of the
district court,” despite being improperly docketed in various ways.
Leach v. Brown, 292 S.W.2d 329, 331 (Tex. 1956) (internal quotation
omitted).
      So if JDH’s applications for writs of garnishment were merely
misfiled in a wrong or unavailable docket number, such a docketing
error would not alone defeat jurisdiction.        JDH contends that it
“initiated an entirely new and separate ancillary garnishment
proceeding” that should have received “a new [docket] number” or at
least had “a ‘G’ extension” added to the old one. JDH lays the blame on
all of this at the feet of the clerk; PHI defends the clerk’s honor by
pointing out that “JDH, not the district clerk, filed the garnishment
papers with the case number of the removed action.”




                                     5
      Whoever is right, I fail to see how the outcome of that dispute
matters. In Mitschke, it was counsel for petitioner who misfiled the
relevant motion in an incorrect docket number, but we held that such a
filing error would not defeat jurisdiction (at least absent bad faith and
prejudice, which were not shown, see 645 S.W.3d at 262 n.20, 263 &
n.21). As amicus curiae Robert B. Gilbreath suggests, the court of
appeals’ decision may “create confusion regarding subject matter
jurisdiction” given the Court’s precedents that decline to impart
jurisdictional consequences to technical defects regardless of which
party occasioned the error. I agree that the brief decision below suggests
that subject-matter jurisdiction turns exclusively on the formalistic
question of docketing, and the lower courts should not follow such a
mistaken path in future cases.
      I nonetheless concur in the denial of the petition for review. The
procedural complexity of this case is distinct from typical examples of
mere error. JDH did not simply file a lawsuit under a mistaken docket
number; it filed a “writ of garnishment” that is linked up to the same
subject matter as the prior lawsuit in federal court and a (presumably
still pending) arbitration, which JDH itself wanted.
      Beyond all that, I do not perceive any irremediable harm to JDH,
even if we indulge the assumption that the only thing amiss was the
docket number. After all, if the court of appeals’ decision turns on
nothing other than a mistaken view of subject-matter jurisdiction, then
the dismissal cannot have been with prejudice. JDH does not assert that
its “new and independent action” was dismissed with prejudice and
neither does the court of appeals. So if JDH’s only obstacle was its




                                    6
mistaken filing in an unavailable docket number, JDH presumably can
respond by refiling in an unmistakably new docket number. JDH has
not suggested that it could not do so or indicated any practical
impediment to doing so. If JDH filed an action that does not have the
same docket-number problem, then the parties and lower courts would
be free to address whether that “new” action genuinely is new or not
(and anything else that the parties might raise in ordinary litigation
unburdened by a docketing dispute).
      All these considerations make this case an unsuitable vehicle for
adding further clarity to our law. And perhaps no future case will
require us to revisit the question about whether technical mistakes (as
opposed to, for example, blowing past a jurisdictional time limit for filing
a notice of appeal, see Mitschke, 645 S.W.3d at 260) can defeat subject-
matter jurisdiction.   But there may come another case in which a
jurisdictional mistake does prejudice a litigant and in which the
underlying dispute is not bound up in a morass like this one. In such a
case, as my comments in this opinion reflect, I would vote to grant the
petition for review. This is not such a case and I therefore concur in the
denial of review.




                                         Evan A. Young
                                         Justice

OPINION FILED: October 28, 2022




                                     7